DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1,2 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fomin et al. (US 9,667,023).
With regard to claim 1, Fomin discloses a fiber optic assembly (Fig. 3 & 5) comprising
A gain fiber (amplifier fiber 14) configured to output signal light
A first taper (Fig. 5, 38) configured to expand the signal light output by the gain fiber and
A reflector (segmented mirror 30)  configured to receive counterpropagating pumping light (from laser diode pumps 28)  and output the counterpropagating pumping light (6th col. lines 45-49) into the first taper, wherein the first taper is further configured to direct the counterpropagating pumping light towards the gain fiber
th col. lines 10-16)), displaced from the center (longitudinal axis 56).
With regard to claim 6, the gain fiber is spliced to the first taper (claim 25 & 6th col. lines 7-8).
With regard to claims 7-8, the taper is a tapered fiber with a first end interfacing with the gain fiber having a first diameter corresponding to the cladding diameter of the gain fiber, and a second end of the first taper interfacing with the reflector having a larger diameter than the first diameter (Fig. 5, 6th col. lines  2-15). 
With regard to claim 9, see the shape of the taper illustrated in fig. 4.
With regard to claim 11, the gain fiber is a large mode area fiber (the core is a multimode core and large diameter output portion (see Fig. 4 & 6th col. lines 16-24).
Claim(s) 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (US 10,348,051).
With regard to claim 13, Shah discloses (see Figs. 14 & 21, 38th col. lines 38-48) a fiber optic amplifier with two gain stages; specifically comprising an amplifier front end (first gain section ) to pre-amplify light from a seed source (seed laser 400) and output the pre-amplified light to a first section of gain fiber, a first mode adapter (cladding power stripper 600, also ) configured to connect the first section of gain fiber to a second section of gain fiber, a laser diode pump for providing counter-pumping light through a pump fiber, and a reflector assembly (combiner 750) for directing the counter-pumping light from the pump towards the first and second sections of gain fiber (via the output end of the fiber). The beam combiner (750) may be a dichroic beam splitter cube or plate configured to reflect the counterpropagating pump light and transmit the amplified output light (63rd col. lines 11-15). A tapered fiber is used as a mode converter between the first gain section and the second gain section (47th col. lines 59-65).
nd col. lines 59-62)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fomin et al.  as applied to claim 1 above, and further in view of Clowes et al. (US 2013/0301663). Fomin does not specifically disclose an antireflective coating at an interface between the first taper and the reflector.  However, Clowes teaches in the same field of endeavor, a first optic amplifier  (Fig. 14) with a taper section (1450); the end face of the taper is coated with an anti-reflection coating to provide minimal back reflection of light back into the amplifier (para. [0141]). One skilled in the art, e. g. an optical engineer, would have found it obvious to include the anti-reflection coating on the output of the taper of Fomin (i. e. between the first taper and the pump reflector) to prevent amplified signal light from being reflected back into the amplifier  and damaging optical components.
Claims 5 and 21 are is  rejected under 35 U.S.C. 103 as being unpatentable over Fomin as applied to claim 1 above, and further in view of Lawrence et al. (US 6,236,793). 
With regard to claim 21, Fomin does not disclose that the reflector comprises a reversing prism. However, Lawrence teaches in the same field of endeavor, a waveguide optical amplifier (Fig. 5)  in which pump light from a source (60) is reflected into the waveguide (12) via a reversing prism (30), i. e. a prism arranged so that the pump light enters the prism, and is then reflected at a back face into the th col. lines 49-65).  When combining with the amplifier of Fomin, note that the signal light to be amplified may pass through or around the prism placed at the output of the taper.
With regard to claim 5, Fomin does not disclose that the reflector comprises a dichroic coating for reflecting the counter-pumping light and passing the signal light. However, Lawrence teaches a reversing prism which reflects pump light into a waveguide amplifier (as detailed above regarding claim 21). Further, Lawrence teaches that the reversing prism comprises a dichroic coating (20) for reflecting the pumping light and passing the signal light (6th col. lines 23-34). The coating maximizes the pump light reflected into the waveguide while avoiding reflection of the signal light being reflected. Therefore, it would have been obvious to one skilled in the art to further include the dichroic coating on the reflector, as taught by Lawrence, in the optical amplifier of Fomin. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 10,348,051). Shah discloses all the limitations of claim 13 on which these claims depend. However, Shah does not specifically disclose a second mode adaptor configured to connect the second section of gain fiber to a third section of gain fiber (which comprises photonic crystal fiber), nor a third mode adapter configured to connect the third section of gain fiber to a fourth section of gain  fiber.  However, these additional mode adaptors and sections of gain fiber provide further amplification, already suggested in Shah’s discussion of booster, mid-stage, and pre-amplifiers (24th col. lines 61-67 and 25th col. lines 1-4). One skilled in the art, e. g. an optical engineer,  would have recognized the additional mode adaptors and gain segments as mere duplication of parts required for additional amplification and thus these .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fomin as applied to claim 1 above and further in view of Shah et al. (US 10,348,051). Fomin does not disclose that the gain fiber is a composite fiber comprising a photonic gain crystal fiber (PCF) and a large mode area (LMA) fiber with a mode adapter interfacing the PCF fiber to the LMA fiber. However, Shah in the same field of endeavor discloses (see Figs. 14 & 21, 38th col. lines 38-48) a fiber optic amplifier with two gain stages; specifically comprising an amplifier front end (first gain section ) to pre-amplify light from a seed source (seed laser 400) and output the pre-amplified light to a first section of gain fiber, a first mode adapter (cladding power stripper 600, also ) configured to connect the first section of gain fiber to a second section of gain fiber, a laser diode pump for providing counter-pumping light through a pump fiber, and a reflector assembly (combiner 750) for directing the counter-pumping light from the pump towards the first and second sections of gain fiber (via the output end of the fiber). A tapered fiber is used as a mode converter between the first gain section and the second gain section (47th col. lines 59-65). Each of the first and second gain sections may be a PCF or LMA fiber (42nd col. lines 59-66), and in particular, the second gain section may be  an LMA or PCF fiber.  LMA fiber would have been recognized as advantageous for reduced nonlinearity and optical damage at high signal power, while PCF provides a high numerical aperture for the pump cladding, lowering the requirements for the pump beam quality, and guiding only a single mode.  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to choose the gain fiber to be a combination of a PCF and LMA fiber as taught by Shah, in the optical amplifier of Fomin, to obtain these advantages.





Allowable Subject Matter
Claims 18-20 are allowed. 
Claims 3-4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious, a fiber amplifier array comprising a plurality of sleeves each comprising a gain fiber and a first taper, a plurality of interstitial spaces disposed between respective sleeves, and a plurality of reflectors wherein each reflector is configured to direct pumping light from at least one interstitial space  to a counterpropagating direction in at least one respective first taper. 
Information Disclosure Statement
The information disclosure statements filed on Feb. 19, 2020, July 8, 2020, and Oct. 25, 2021 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Savage-Leuchs, Grudinin, Seo et al., Kuka, and Nikolajsen disclose configurations for coupling pumping light into optical amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ERIC L BOLDA/Primary Examiner, Art Unit 3645